In so far as the decree herein gives judgment for the plaintiff against the defendant in the sum of $2,118, which sum comprises the balance due to the plaintiff from the defendant, with interest thereon, up to and including the 5th day of February, 1934, and directs that the plaintiff have execution therefor, it is affirmed.
The decree, as modified by the Appellate Division, is further modified by striking out that provision which directs the defendant to pay to the plaintiff at the office of her attorney $200 per month, commencing on the 27th day of March, 1934. Specific performance is not the appropriate remedy for the collection of money. As these amounts come due, if they are not paid, the plaintiff has her action at law.
We need not at this time determine the duty of the plaintiff to support her son under the terms of the agreement as it is not now in issue.
The judgment should be modified in accordance with this opinion and, as so modified, affirmed, without costs.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur.
Judgment accordingly. *Page 71